


Exhibit 10.3

 

Berkshire Hills Bancorp, Inc.
Executive Compensation Proposal

 

Luke D. Kettles

 

Overview:

 

As you know, Berkshire Hills Bancorp, Inc. (“Berkshire”) has entered into an
Agreement and Plan of Merger between Berkshire and Hampden Bancorp, Inc.
(“Hampden”), dated as of November 3, 2014. This proposal describes your current
agreement and the proposal for your future compensation.

 

Current Arrangements:

 

·                  Change in Control Agreement - Your change in control
agreement provides for a lump sum cash payment equal to two (2) times your prior
five-year “annual compensation” (as defined in the change in control agreement)
and up to 18 months of continued health, dental and disability insurance at no
cost to you, if following a Change in Control your employment is terminated
Without Cause or With Good Reason.   In addition, if you are offered employment
that is comparable in terms of compensation and responsibilities, and you remain
employed for six (6) months, you will receive a lump sum payment equal to 3
months base salary.

 

·                  You are also subject to certain non-competition and
non-solicitation obligations for six (6) months following your termination of
employment under the change in control agreement.

 

·                  Salary Continuation Agreement - You also participate in an
executive salary continuation agreement. Under the terms of that agreement, upon
a termination of employment prior to age 65, you are entitled to the vested
portion of the accounting accrual, payable in a lump sum.

 

Proposed Compensation Arrangements:

 

·                  Effective on the closing date of the merger, you will be
employed by Berkshire as Commercial Regional Leader for the Pioneer Valley. Your
initial base salary will be $225,000.

 

·                  Effective on the closing date of the merger, you will
participate in Berkshire’s change in control severance plan on similar terms as
other similarly situated officers (and with the same two year change in control
multiple as provided under your current agreement).

 

·                  Effective on the closing date of the merger, you will receive
a stay bonus of $105,000 payable in cash. After completing six months of
employment with Berkshire, you will have five business days during which you may
resign for any reason and we will pay you the severance benefit that would have
otherwise been payable to you under your change in control agreement with
Hampden; provided, however, that payment will be reduced by $105,000 (the value
of the stay bonus that was paid to you in cash; and provided further, you

 

--------------------------------------------------------------------------------


 

will be subject to the same non-competition/non-solicitation restrictions of six
months as provided in your current change in control agreement.

 

·                  Assuming you are still employed by Berkshire on the date that
is one-year from the closing date of the merger, you will receive a stay bonus
of $105,000 payable in cash. You will also receive this payment if Berkshire
terminates your employment prior to the one-year anniversary of the closing date
for a reason other than cause (as such term is defined in Berkshire’s employment
agreement with its President and Chief Executive Officer).

 

·                  Hampden will terminate your salary continuation agreement
prior to the effective time of the merger. Within 45 days of the termination of
the agreement, you will receive a lump sum payment equal to the present value of
an annual benefit of $50,000 paid in monthly installments for your expected
lifetime beginning at age 65. For the purpose of clarity, such amount is
currently estimated to be $500,000.

 

·                  You will agree to add an automatic limitation to your salary
continuation agreement, so that amounts and benefits payable to you in
connection with the change in control will be automatically limited so as not to
permit any excess parachute payments under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

·                  Hampden will terminate your change in control agreement prior
to the effective time of the merger, and you will not receive any payment or
benefits under the agreement, except as provided in the third bullet under
“Proposed Compensation Arrangements” above. You will provide any consents that
may be required.

 

·                  Effective October 31, 2014, you agree that any compensation
resulting from the exercise of stock options and/or the sale of stock received
upon such stock option exercise will not be included in the definition of
“annual compensation” under your change in control agreement for purposes of
determining cash severance that may be due in connection with a change in
control.

 

·                  All payment amounts are subject to adjustment depending on
final tax calculations, confirmation of 2012 through 2014 compensation and are
subject to applicable tax withholding. All payments of deferred compensation
will be subject to a six-month delay if and to the extent necessary and
advisable to avoid additional taxes and penalties under Section 409A of the
Code.

 

·                  Berkshire makes no representation and warranties with respect
to excess parachute payments under Section 280G of the Code and does not
undertake any liability or indemnification with respect to any related taxes.

 

[Remainder of page left intentionally blank]

 

2

--------------------------------------------------------------------------------


 

A C C E P T E D

 

BERKSHIRE HILLS BANCORP, INC.

 

By

/s/ MICHAEL P. DALY

 

November 3, 2014

 

Name: Michael P. Daly

Title: President and Chief Executive Officer

 

Date

 

By signing below, you agree that this term sheet will be binding upon you, will
take effect on the Closing Date, and will as of such date supersede any other
employment, severance, change of control or related agreements between the
undersigned executive and Hampden and its affiliates. The parties agree to work
in good faith to document the terms of this agreement into one or more written
documents consistent with the terms set forth herein. In the event that the
Merger Agreement is terminated prior to the occurrence of the Closing Date, this
term sheet shall become null and void and of no effect.

 

By

/s/ LUKE D. KETTLES

 

November 3, 2014

Luke D. Kettles

 

Date

 

--------------------------------------------------------------------------------
